PER CURIAM.
Upon stipulation of counsel for respective parties, based upon decisions in this cause in 79 F.(2d) 94, and 296 U.S. 568, 56 S.Ct. 179, 80 L.Ed. 401, ordered petition to review decision of Board of Tax Appeals in so far as it affects year 1924 dismissed, and as to years and 1926 decision of Board of Tax Appeals reversed, and that this cause be, and hereby is, remanded to the said Board of Tax Appeals with instructions to allow, for the year 1925, in addition to the deductions heretofore allowed, a deduction of $241,430.92, representing the *996unamortized discount, expense, and premium incident to respondent’s general lien 8 per cent, bonds and its series B 7 per cent, bonds retired for cash in 1925; that the net loss as determined for 1925 be increased by said amount, $241,430.92; that the net loss for 1925 so increased be allowed as a deduction for 1926; and that the board enter its order of no deficiency .for the year 1925, and of an overpayment of $25,858.30 for the year 1926.